ACCEPTED
                                                                                              01-15-00388
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                       6/2/2015 4:45:49 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                                      NO. 01-15-00388-CV

                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                                      IN THE COURT OF APPEALS         HOUSTON, TEXAS
                                   FOR THE FIRST JUDICIAL DISTRICT6/2/2015 4:45:49 PM
                                        OF TEXAS AT HOUSTON       CHRISTOPHER A. PRINE
                                                                          Clerk



                                                    IN THE INTEREST OF
                                                         M.A.B., IV


                                                             M.A.B, JR.,
                                                            APPELLANT

                                                                VS.

    TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                         APPELLEE


                              ON APPEAL FROM THE 314TH
                       DISTRICT COURT OF HARRIS COUNTY, TEXAS

                                  TRIAL COURT CAUSE NO. 2014-00044J


                     UNOPPOSED MOTION FOR EXTENSION OF TIME
                            TO FILE APPELLANT’S BRIEF


           COMES NOW, WILLIAM B. CONNOLLY, Appellate Counsel and Attorney

for Appellant, M.A.B., JR., and files this his Unopposed Motion for Extension of

Time to File Appellant’s Brief and in support thereof would respectfully show the

Court the following:


2015.06.02 U N O PPO SED M TN EX T TIM E FILE BR IEF.w pd
                                        I.
                     UNOPPOSED MOTION FOR EXTENSION OF TIME
                            TO FILE APPELLANT’S BRIEF

           Appellant’s Brief is due on June 2, 2015. Appellant’s Counsel requires an

additional period of time to prepare Appellant’s Brief and requests this Court to grant

an unopposed extension of time for him to file the Brief. In support of this Motion,

Appellant’s Counsel would show that he has not previously been able to adequately

prepare the Brief in this cause. Appellant’s Counsel would show that his office has

been short staffed for the past few weeks as his legal assistant was diagnosed with a

sudden onset debilitating disease and has left his employment on permanent

disability. Appellant’s associate attorney was also out of the office on personal leave

for her wedding out of the city.

           In addition, since the date the Clerk’s Record was filed, Appellant’s counsel

has had 24 court appearances, including two (2) final trials, home visits to abused and

neglected children in their placements, including one out of town visit, one mediation,

several office conferences, prepared a Motion for Rehearing for a juvenile proceeding

in the Fourteenth Court of Appeals and has responded to a Mandamus Petition in the

First Court of Appeals.

           In addition, Appellant has filed a Motion to Abate seeking a remand for an

evidentiary hearing on Appellant’s claim of ineffective assistance of counsel. If the

Court grants the Motion, Appellant requests that the Court issue a timetable for the


2015.06.02 U N O PPO SED M TN EX T TIM E FILE BR IEF.w pd   2
hearing, the filing of the supplemental record and briefing deadlines.

           No previous extensions have been requested by Appellant’s counsel to file the

Brief and no extensions have been granted. Appellant requests that Court grant his

Unopposed Motion for Extension of Time to File Appellant’s Brief and that the Brief

due date be included in the Order related to Appellant’s Motion to Abate Appeal.

                                                              II.
                                                            PRAYER

           WHEREFORE PREMISES CONSIDERED, Appellant prays that this Court

grant this Unopposed Motion for Extension of Time to File Appellant’s Brief.

           Appellant prays for general relief.

                                                             Respectfully submitted,

                                                             CONNOLLY & SHIREMAN, LLP

                                                             /s/William B. Connolly
                                                             William B. Connolly
                                                             State Bar No. 04702400
                                                             2930 Revere, Suite 300
                                                             Houston, Texas 77098
                                                             Telephone (713) 520-5757
                                                             Facsimile (713) 520-6644
                                                             wbc@conlawfirm.com

                                                             ATTORNEY FOR M.A.B., JR.




2015.06.02 U N O PPO SED M TN EX T TIM E FILE BR IEF.w pd      3
                                       CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all other parties —
which are listed below — about the merits of this Motion with the following results:

                       Sandra Hachem, Attorney for TDFPS:

                       G           opposes motion
                       X           does not oppose motion
                       G           agrees with motion
                       G           would not say whether motion is opposed
                       G           did not return my message regarding the motion


                                                            /s/William B. Connolly
                                                            William B. Connolly


                                             CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing Unopposed Motion for
Extension of Time to File Appellant’s Brief was forwarded to:

           Sandra Hachem, Assisstant County Attorney, 1019 Congress, 17th Floor,
           Houston, Texas 77002 – via facsimile (713) 437-4700 and e-mail
           Sandra.Hachem@cao.hctx.net;

on this the            2nd       day of June, 2015.

                                                            /s/William B. Connolly
                                                            William B. Connolly




2015.06.02 U N O PPO SED M TN EX T TIM E FILE BR IEF.w pd     4